Case 1:20-cv-00568-RM-KLM Document 45 Filed 11/11/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20:CV-00568-RM-KLM

  MAGNOLIADRHOMES LLC, a California limited liability company,

         Plaintiff,

  v.

  PEAK FINANCIAL COMPANY, a Colorado corporation;
  JOSEPH W. LIBKEY, JR., an Individual; and
  BLUEPRINT INVESTMENT FUND LLC, a Colorado limited liability company,

         Defendants.


                  STIPULATION FOR DISMISSAL WITHOUT PREJUDICE


         Plaintiff Magnoliadrhomes LLC and Defendants Peak Financial Company, Joseph W.

  Libkey, Jr., and Blueprint Investment Fund LLC, by and through their respective counsel, hereby

  submit this Stipulation for Dismissal Without Prejudice. The parties hereby stipulate to a

  dismissal of all claims without prejudice, each party to pay its own costs and attorney’s fees.
Case 1:20-cv-00568-RM-KLM Document 45 Filed 11/11/20 USDC Colorado Page 2 of 3




       Respectfully submitted this 11th day of November, 2020.


                                                  S/ Mary A Wells
                                                  Mary A. Wells
                                                  L. Michael Brooks
                                                  William D. Healy
                                                  Kathryn A. Starnella
                                                  Wells, Anderson & Race, LLC
                                                  1700 Broadway, Suite 1020
                                                  Denver, CO 80290
                                                  Telephone: (303) 830-1212
                                                  E-mail: mwells@warllc.com;
                                                  mbrooks@warllc.com; whealy@warllc.com;
                                                  kstarnella@warllc.com

                                                  Attorneys for Plaintiff

                                                  S/_Jason Spitalnick
                                                  Lawrence Katz
                                                  Jason Spitalnick
                                                  Foster Graham Milstein & Calisher, LLP
                                                  360 S. Garfield, 6th Floor
                                                  Denver, CO 80209
                                                  Telephone: (303) 333-9810
                                                  Email: lkatz@fostergraham.com;
                                                  jspitalnick@fostergraham.com




                                              2
Case 1:20-cv-00568-RM-KLM Document 45 Filed 11/11/20 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that I have on November 11, 2020 filed the foregoing STIPULATION
  FOR DISMISSAL WITHOUT PREJUDICE with the Clerk of Court using the CM/ECF system
  which will send notification of such filing to the following e-mail addresses:

  Lawrence Katz
  Jason Spitalnick
  Foster Graham Milstein & Calisher, LLP
  360 S. Garfield, 6th Floor
  Denver, CO 80209
  lkatz@fostergraham.com
  jspitalnick@fostergraham.com

  Attorneys for Defendants

                                                S/ Bettye Gadison
                                                Bettye Gadison, Legal Assistant
                                                Email: bgadison@warllc.com

                                                [Original Signature on File at the Office of
                                                Wells, Anderson & Race, LLC]




                                            3
